Case 1:15-cv-00382-HSO-JCG Document 329-3 Filed 01/03/19 Page 1 of 5
—_— a “r Al
uhtet %

IN THE CIRCUIT COURT OF HANCOCK COUNTY, MISSISSIPPI

TROUT POINT LODGE, LTD. = —
VAUGHN PERRET, and FILED

CHARLES LEARY JAN 05 2017 PLAINTIFFS

versus CAUSE NO: 15-0458

DOUGLAS Kk. HANDSHOE DEFENDANT

 

THIS MATTER is before the Court on the Defendant’s Objection to and Motion to Strike
and/or Permanently State Plaintiffs Enrollment of Foreign Judgment, and the Court having
considered all the pleadings and exhibits annexed thereto, arguments of counsel, and applicable
law finds that the motion should be denied, all as outlined below.

Findings of Fact
The Court finds the following:
1. In January 2013, Plaintiffs brought an action entitled Motion for Assessment of Damages
against Defendant in the Supreme Court of Nova Scotia, Canada. The matter was filed in

Court File 411345 in that court.

2. On September 5, 2013, the Defendant personally appeared before the Supreme Court of
Nova Scotia in Yarmouth, Nova Scotia “for the limited purpose of challenging the
jurisdiction over him. . 7”

3, On February 26, 2014, the Supreme Court of Nova Scotia found that pursuant to Rule 70.04

of the Civil Procedure Rules of Nova Scotia, Defendant was personally served with notice

of motion for assessment of damages; that pursuant to Rule 4.06 of the Civil Procedure

 

' Defendant admits this fact in his original motion. MAILED TO ATTORNEY
Case 1:15-cv-00382-HSO-JCG Document 329-3 Filed 01/03/19 Page 2 of 5

Rules of Nova Scotia, Defendant filed a Demand for Notice, but did not file a defense; that
Defendant received notice of the assessment of damages; and that the Nova Scotia court
found the defendant infringed the copyrights in photographs of the Plaintiffs in 2012 and
2013.

4. Defendant litigated the Nova Scotia lawsuit beyond making a limited appearance to
challenge that court’s personal jurisdiction over him, including (a) a June 6, 2013 letter to
Justice Muise of the Nova Scotia Supreme Court seeking the judge’s recusal, (b) a June 24,
2013 reply to Applicant’s (Plaintiffs here) Motion to Strike and Summary Disposal, (c) a
June 26, 2013 Motion to Quash Applicant’s Request for Cross Examination; (d) an October
21,2013 Demand for notice, and (e) a November 26, 2013 Motion for Summary Judgment.

5. On February 26, 2014, the Supreme Court of Nova Scotia ordered that the Defendant pay
the sum of twenty thousand Canadian dollars ($20,000.00 CAD) in statutory damages to
Vaughn Perret: twenty thousand Canadian dollars ($20,000.00 CAAD) in statutory
damages to Charles Leary; forty thousand Canadian dollars ($40,000.00 CAD) in statutory
damages to Trout Point Lodge, Ltd and the Defendant pay one hundred thousand Canadian
dollars ($100,000.00) in punitive damages.’

6. On December 9, 2015 Plaintiffs enrolled a February 26, 2014 certified judgment of the
Supreme Court of Nova Scotia in the Hancock County Circuit Court.

7. On December 18, 2015, Defendant filed the instant motion with the Court.

8. On January 7, 2016, Defendant removed this case to the U.S. District Court for the
Southern District of Mississippi, Southern Division; and on February 17, 2016, the District

Court remanded the matter back to circuit court finding that Defendant had not sufficiently

 

* See judgment of Supreme Court of Nova Scotia Kevin Coady filed with this Court on December 9, 2015.

2
Case 1:15-cv-00382-HSO-JCG Document 329-3 Filed 01/03/19 Page 3 of5

carried his burden to establish diversity jurisdiction. The District Court also found that
Securing the Protection of our Enduring and Established Constitutional Heritage
(SPEECH) Act did not confer federal jurisdiction to the district court under the facts of the
Canadian judgment, as alleged by Defendant.

Conclusions of Law

 

9. “The enforcement of judgment entered in a forei gn nation is governed by state law and the
principle of comity.” Dept of Human Servs., State of Miss, v. Shelnut, 772 So. 2d 1041,
1044 (Miss. 2000). The application of the principle of comity is a matter of discretion with
the trial judge. /d.

10. The ability of this Court to give effect to a foreign judgment, under statutory law or comity
is dependent upon the underlying judgment being valid, and therefore, “the question of
whether the Canadian court had personal jurisdiction . . . is crucial.” kd. at 1045.

11. The principal of res judicata applies to questions of subject matter and personal jurisdiction.
Id. |

12. Under the She/nut framework, when a party is sued in a foreign forum, he may first,

[i]gnore the complaint and summons, and then, if'a default judgment
is [entered] against him, he may challenge that judgment on
jurisdictional grounds in a collateral proceeding when the plaintiff
secks to enforce the judgment. [Citations omitted]. Second, he may
voluntarily waive any lack of personal jurisdiction and submit to the
distant court’s jurisdiction. And third. he may submit to the
Jurisdiction of the court for the limited purpose of challenging
jurisdiction. [Citation omitted] (citing American Sur. Co. vy.
Baldwin, 287 U.S. 156, 166, 53 S.Ct. 98, 101, 77 L/Ed 231 (1932).
The Supreme Court has explained that by taking this third route, as
Shelnut has done here, “the defendant agrees to abide by that court’s
determination on the issue of jurisdiction: That decision will be res
Judicata on that issue in any further proceedings.”

 

* Vaughn Perret; Charles Leary; and Trout Point Lodge, Ltd. a Nova Limited Company v. Douglas Handshoe; Case
1:16-cv-00007-LG-RHW (Doc 8).

wet
Case 1:15-cv-00382-HSO-JCG Document 329-3 Filed 01/03/19 Page 4 of 5

Id at 1045-46.

r3.

14.

“Where the jurisdiction of the court is challenged, and the question is contested and
decided, a judgment of the court . . . that jurisdiction duly attached is conclusive on the
parties in subsequent litigation.” Dep't of Human Servs., State of Miss. v. Shelnut, 772 So.
2d 1041, 1045 (Miss. 2000), (citing State ex. rel. Patten v. Gaither, 179 Miss. 64. 171 So.
768 (1937).

Defendant did not, after being served. allow a default to entered then proceed solely on
attacking the foreign judgment in a collateral proceedings as he previously did.* Rather,
the Defendant appeared before the Supreme Court of Nova Scotia for the purpose of
challenging jurisdiction. But the Defendant participated beyond a personal jurisdiction
challenge, filing non-personal jurisdiction challenge pleadings, most notably a challenge
to the merits of Plaintiffs’ application in the form a motion for summary judgment. Under
Canadian law, when a defendant participates in a proceeding of his case by filing
substantive pleading after challenging, he consents (attorns) to that court’s jurisdiction.
Schultz v. Schultz, 2007 NSSC 319, 99 22. 23 citing Cincurak v. Lamoureux, 202 ABQB
777 (holding that a defendant must not take any further step in the proceedings until the
question of jurisdiction is resolved). See also, Waterbury Newton vy. Lantz, 2010 NSSC
359 (filing substantive pleadings after jurisdiction challenge results in defendant

consenting to jurisdiction).

4 See Trout Point Lodge, Ltd. v. Handshoe, 729 F.3d 481 (5th Cir. 2013). Defendants previously challenged
enforcement of a foreign judgment by the same plaintiffs. Both the District Court and the Fifth Circuit agreed that
the particular Nova Scotia judgment invoked the SPEECH Act’s protections and refused to allow the judgment to be
enforced. But in this particular foreign judgment, the District Court determined it is based upon copyright claims,
not defamation, and the SPEECH Act is not implicated. See "8.
Case 1:15-cv-00382-HSO-JCG Document 329-3 Filed 01/03/19 Page 5of5

a

. The Defendant's appearance in the Nova Scotia court limited appearance to challenge
personal jurisdiction was waived by his subsequent filings, particularly dispositive motion
practice. Thus, under She/nut, the Defendant must abide the findings of the forei en court.

16. The judgment of the Nova Scotia Supreme Court is not repugnant to Mississippi Law. And
the judgment does not conflict with the SPEECH Act of 2010 as determined by the United
States District Court’s February 17, 2016 remand order.

17. That the order of the Nova Scotia Supreme Court awarding damages was properly enrolled
and the Defendant’s Objection to and Motion to Strike and/or Permanently Stay Enrollment
is not well taken and should be denied.

IT 1S THEREFORE ORDERED, that the Defendant's Objection to and Motion to Strike
and/or Permanently Stay Enrollment is not well taken and should be denied. It is,

SO ORDERED. this the Bf. day of January. 2017.

oz ser Qe
CIRCUIT COURT JUDGE
